EXHIBIT “1”

(Notices of Consent for
Gordon Leung-Lo Hing and Quinton Robinson)
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
DEVERY DAVIS and CLIFTON § CIVIL ACTION NO. 4:20-ev-00724
HUMPHREY, INDIVIDUALLY AND §
ON BEHALF OF ALL OTHERS §
SIMILARLY SITUATED, §
§
Plaintiffs 8
§
Vv. §
§
FIVE OAKS ACHIEVEMENT § COLLECTIVE ACTION
CENTER, LLC d/b/a FIVE OAKS §
ACHIEVEMENT CENTERS; §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL §
CENTER, LLC d/b/a NORTH FORE §
EDUCATIONAL CENTER §
§
Defendants. §
NOTICE OF CONSENT

I, Gordon Leung-Lo Hing, hereby consent to sue Five Oaks Achievement Center, LLC
d/b/a Five Oaks Achievement Center, and being named as a party Plaintiff to this Action. 1 further
consent and agree fo pursue my claims arising out of unpaid wages under the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 216. I worked as a Direct Care Staff employee for Five Oaks
Achievement Center LLC d/b/a Five Oaks Achievement Center. I believe I worked in that job
from approximately May 2016 to approximately August 2017. I also consent and agree, if such
is necessary, to file this claim on behalf of all others similarly situated.

CHOICE OF ATTORNEY

I hereby designate Washington and Associates, PLLC, of Housion, Texas as my lawyers
to represent me in this lawsuit.

 
DEVERY DAVIS, and CLIFTON
HUMPHREY, Individually and on Behalf
of All Others Similarly Situated,

CIVIL ACTION NO.

Plaintiffs,
Vv.

§

§

§

§

§

§

§

§

FIVE OAKS ACHIEVEMENT §
CENTER, LLC d/b/a FIVE OAKS § COLLECTIVE ACTION

ACHIEVEMENT CENTER; §

WHISPERING HILLS ACHIEVEMENT §

CENTER, LLC d/b/a WHISPERING §

HILLS ACHIEVEMENT CENTER; and §

NORTH FORK EDUCATIONAL §

CENTER, LLC d/b/a NORTH FORK —s§

EDUCATIONAL CENTER §

§

§

Defendants.

NOTICE OF CONSENT

I, Quinton Robinson, hereby consent to sue Five Oaks Achievement Center, LLC d/b/a
Five Oaks Achievement Center, and being named as a party Plaintiff to this Action. I further
consent and agree to pursue my claims arising out of unpaid wages under the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 216. I worked as a Direct Care Staff employee for Five Oaks
Achievement Center LLC d/b/a Five Oaks Achievement Center. I believe I worked in that job
from approximately October 2008 to approximately December 2017. I also consent and agree, if
such is necessary, to file this claim on behalf of all others similarly situated.

 

CHOICE OF ATTORNEY
I hereby designate Washington and Associat, LC, of Houston, Texas as my lawyers
to represent me in this lawsuit.
He ROBINSON

3 -\G- 2020

 

Date
